Filed 1/23/20 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                              2020 ND 2

Rodney Harold Friesz,                             Petitioner and Appellant
     v.
State of North Dakota,                           Respondent and Appellee



                              No. 20190178

Appeal from the District Court of Morton County, South Central Judicial
District, the Honorable David E. Reich, Judge.

AFFIRMED.

Per Curiam.

Laura C. Ringsak, Bismarck, ND, for petitioner and appellant; submitted on
brief.

Gabrielle J. Goter, Assistant State’s Attorney, Mandan, ND, for respondent
and appellee; submitted on brief.
                                Friesz v. State
                                 No. 20190178

Per Curiam.

[¶1] Rodney Friesz appeals from a district court order denying his application
for post-conviction relief. Following an evidentiary hearing, the court
determined Friesz failed to satisfy the Strickland test for ineffective assistance
of counsel. Strickland v. Washington, 104 S. Ct. 2052 (1984). We conclude the
court did not clearly err in denying Friesz’s application for post-conviction
relief. We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Lisa Fair McEvers
     Gerald W. VandeWalle
     Daniel J. Crothers
     Jerod E. Tufte




                                        1